RECOMMENDED FOR PUBLICATION
                                       Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 20a0152p.06

                         UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT



 REBECCA FOSTER,                                                    ┐
                                          Plaintiff-Appellant,      │
                                                                    │
                                                                     >        No. 19-1314
           v.                                                       │
                                                                    │
                                                                    │
 THE BOARD OF REGENTS OF THE UNIVERSITY OF                          │
 MICHIGAN; UNIVERSITY OF MICHIGAN; ALISON DAVIS-                    │
 BLAKE,                                                             │
                            Defendants-Appellees.                   │
                                                                    ┘

                               Appeal from the United States District Court
                              for the Eastern District of Michigan at Detroit.
                        No. 2:17-cv-10781—Bernard A. Friedman, District Judge.

                                      Decided and Filed: May 15, 2020

                Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON,
                GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
                      BUSH, LARSEN, and NALBANDIAN, Circuit Judges.*
                                      _________________

                                                     ORDER
                                             _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.




       *
           Judge Readler and Judge Murphy recused themselves from participation in this decision.
 No. 19-1314               Foster v. Univ. of Mich. Bd. of Regents et al.                     Page 2


       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk